Carley, Judge,
concurring specially.
I agree with the majority that the trial court’s grant of appellee’s motion for summary judgment should be affirmed. However, I do not agree with or join in the reasoning of the majority. The majority focuses on the contributory or comparative negligence of the driver of appellants’ vehicle and upon the fact that the vehicle was “only a foot or two” over into the access lane. I cannot agree that those are issues which should be resolved as a matter of law. However, it is clear to me that, as a matter of law, any negligence of appellee in failing to service the vehicle cannot be the proximate cause of the injury here alleged. Cf. Witt v. Atcheson, 166 Ga. App. 188 (303 SE2d 523) (1983).